Case 7:21-cv-01574-VB Document 37 Filed 03/29/21 Page 1 of 10

 

 

| Uspc SDNY

   

 

  

 

 

|, DOCUMENT
| ELECTRONICALLY FILED |
UNITED STATES DISTRICT COURT | OG
SOUTHERN DISTRICT OF NEW YORK | DATE FILED: ft] 2aet |
CRAIG LEON LIPSAY,
Plaintiff CASE No.: 7:21-cv-01574 (VLB)
-against-

EQUIFAX INFORMATION SERVICES LLC,
EXPERIAN INFORMATION SOLUTIONS, INC.,
GENESIS FS CARD SERVICES, INC.,

AND TRANS UNION LLC,

Defendants.

 

 

fPROPOSEPTSTIPULATED PROTECTIVE ORDER

IT IS HEREBY STIPULATED by and between Plaintiff and all Defendants,
through their respective attorneys of record, as follows:

WHEREAS, documents and information have been and/or may be sought, produced or
exhibited by and among the Parties to this action relating to trade secrets, confidential research,
development, confidential commercial information, confidential employee information, confidential
technology, and proprietary information belonging to the Defendants, and/or confidential personal
information belonging to Plaintiff.

THEREFORE, an Order of this Court protecting such confidential information shall
be and hereby is made by this Court on the following terms:

1. The following provisions shall govern the exchange of confidential

information in this matter.

2. Counsel for any Party may designate any document, information contained in a
document, information revealed in an interrogatory response or information revealed during a
deposition as confidential if counsel determines, in good faith, that such designation is necessary
to protect the interests of the client. Information and documents designated as confidential are to
be stamped “CONFIDENTIAL” (collectively, confidential information and documents are
“Confidential Information”). To the extent electronically stored information is produced in a

format that does not permit the branding of the designation on the face of the document (e.g.
Case 7:21-cv-01574-VB Document 37 Filed 03/29/21 Page 2 of 10

native Excel or database exports), the producing Party shall add the abbreviation “CONF.” to the
file name of such documents.

3. Unless ordered by the court or otherwise provided for herein, Confidential
Information disclosed will be held and used by the Party receiving such information solely for
use in connection with the above-captioned action.

4, Whether or not stamped or otherwise designated “CONFIDENTIAL,” any and all
documents and information disclosed by any Party concerning any consumer other than Plaintiff
in this action shall be treated as Confidential Information by all Parties.

5. Burden on Designating Party: Except for documents and information concerning
consumers other than Plaintiff (which shall be treated as Confidential Information pursuant to
paragraph 4, above), this Order shall be without prejudice to the right of any Party to bring before
this Court at any time the question of whether any particular information is properly designated
“CONFIDENTIAL.” The burden of proving that information is properly designated pursuant to
this Order, except with respect to documents and information concerning consumers other than
Plaintiff, shall be on the Designating Party.

6. In the event that one Party challenges another Party’s designation of documents
or information as CONFIDENTIAL, counsel shall make a good faith effort to resolve the dispute,
and in the absence of a resolution, the challenging Party may thereafter seek resolution by the
Court. Nothing in this Protective Order constitutes an admission by any Party that Confidential
Information disclosed in this case is relevant or admissible. Each Party specifically reserves the
right to object to the use or admissibility of all Confidential Information disclosed, in accordance
with applicable laws and court rules.

7. Information or documents designated as “Confidential” shall not be
disclosed to any person except:

a. A Party and that Party’s counsel of record and any co-counsel,
including in-house counsel.

b. Employees of such counsel assigned to and necessary to assist in the
litigation.

c. The Court (including the clerk, court reporter or stenographer, or other
person having access to Confidential Information by virtue of his or her

position with the Court) or the jury at trial or as exhibits to motions.
Case 7:21-cv-01574-VB Document 37 Filed 03/29/21 Page 3 of 10

d. Subject to the condition set forth in Paragraph 11 below: consultants or
experts in the prosecution or defense of the matter, to the extent deemed
necessary by counsel.

e. Subject to the condition set forth in Paragraph 11 below: any person from
whom testimony is taken or is to be taken in this action, except that sucha
person may only be shown Confidential Information during and in
preparation for his/her testimony and may not retain the Confidential
Information.

Highly Confidential — Attorney’s Eyes Only:

a. Ifa Party or non-party producing documents in this action believes in good
faith that, despite the provisions of this Protective Order, there is a
substantial risk of identifiable harm to the producing Party if particular
documents it designates as “Confidential” are disclosed, the producing
Party may designate those particular documents as “Confidential ~
Attorney’s Eyes Only.” Information and documents so designated are tobe
stamped “CONFIDENTIAL — ATTORNEY’S EYES ONLY.” The
“Confidential — Attorneys’ Eyes Only” designation shall be reserved for
such information that, in the good faith judgment of the Party making the
designation, would be highly detrimental if disclosed to a business
competitor.

b. Except with the prior written consent of the individual or entity designating a
document or portions of a document as “Confidential — Attorneys’ Eyes
Only” or pursuant to a court order, any document, transcript, or pleading
given “Confidential — Attorneys’ Eyes Only” treatment hereunder, and any
information contained in or derived from any such materials (including, but
not limited to, all deposition testimony that refers to, reflects or otherwise
discusses any information designated “Confidential — Attorneys’ Eyes Only”
hereunder) may not be disclosed to any person other than: (a) a Party’s
outside counsel of record in this action and co-counsel of record, if any, as
well as employees of said counsel to whom it is reasonably necessary to

disclose the information for this litigation; (b) subject to the condition set
Case 7:21-cv-01574-VB Document 37 Filed 03/29/21 Page 4 of 10

forth in Paragraph 11, below, experts specifically consulted in their capacity
as consultants or expert witnesses in connection with this litigation, (c) the
Court and its personnel; (d) court reporters, their staffs, and professional
vendors to whom disclosure is reasonably necessary for this litigation; (¢) the
author of the document or the original source of the information (including
current or former employees and agents of the author of documents, to the
extent reasonably necessary for prosecution or defense of the claims); and (f)
subject to the condition set forth in Paragraph 11 of the Order: any fact
witnesses, other than any current or former employees, agents or affiliates of
any credit clinic or credit repair organization, properly identified in Plaintiff's
initial disclosures and as further limited by Paragraph 8c, below.

c, Prior to Plaintiff disclosing or displaying materials designated “Confidential
— Attorney’s Eyes Only” to any fact witness not identified in Plaintiff's initial
disclosures, Plaintiffs counsel shall: (a) notify the designating individual or
entity of the identity of such witnesses and (b) provide such individual or
entity with fourteen (14) days to object prior to any such disclosure.

d. Except with the prior written consent of the individual or entity designating a
document or portions of a document as “Confidential — Attorney’s Eyes
Only,” or pursuant to prior order after notice, no materials designated
“Confidential — Attorney’s Eyes Only” shall be disclosed to any current or
former employees, agents or affiliates of any credit clinic or credit repair
organization.

e. Unless otherwise specified herein, all provisions of this Order discussing or
referencing “Confidential Information” shall apply equally to materials

designated “Confidential — Attorney’s Eyes Only.”

9. Use of Confidential Materials at Trial: Nothing in this Order shall prevent a Party
from using at trial any information or materials designated “Confidential” or “Confidential —
Attorney’s Eyes Only.”

10. Prior to disclosing or displaying Confidential Information, or information
designated “Confidential — Attorney’s Eyes Only” to any person, counsel shall:

a. inform the person of the confidential nature of the information or
Case 7:21-cv-01574-VB Document 37 Filed 03/29/21 Page 5 of 10

documents;

b. inform the person that this Court has enjoined the use of the information or
documents by him/her for any purpose other than this litigation and has
enjoined the disclosure of that information or documents to any other
person.

11. The Confidential Information, or information designated Confidential — Attorneys’
Eyes Only, may be displayed to and discussed with the persons identified in Paragraphs 7(d), 7(e),
and 8b(b) only on condition that prior to any such display each person must sign an agreement to
be bound by this Order in the form attached hereto as Exhibit A. In the event that such person
refuses to sign an agreement in the form attached as Exhibit A, the Party desiring to disclose the
Confidential Information may seek appropriate relief from the Court.

12. Confidentiality Designation Does Not Constitute Evidence: This Order has been
agreed to by the Parties to facilitate discovery and the production of relevant evidence in this
action. Neither the entry of this Order, nor the designation of any information, document, or the
like as “Confidential” or “Confidential — Attorney’s Eyes Only” nor the failure to make such
designation, shall constitute evidence with respect to any issue in this action.

13. The disclosure of a document or information without designating it as
“Confidential” or “Confidential — Attorney’s Eyes Only” shall not constitute a waiver of the right

to designate such document or information as Confidential Information or

Confidential — Attorney’s Eyes Only provided the material is designated pursuant to the procedures
set forth herein no later than fourteen (14) days after that close of discovery or fourteen (14) days
after the production of the document or information. If so designated, the document or information
shall thenceforth be treated as Confidential Information or Confidential — Attorney’s Eyes Only
subject to all of the terms of the Stipulation and Order.

14. Clawback for Privileged Information: If a Party’s production of documents
inadvertently includes privileged documents or documents containing privileged information, such
Party’s inadvertent production of any such documents will not constitute a waiver of privilege.
Upon being advised by the producing Party or its counsel that a particular document or class of
documents has been inadvertently produced and is claimed to be privileged or to contain privileged
information, the receiving Party shall promptly take reasonable steps to locate and return or destroy

all copies of any such document (with the producing Party bearing the reasonable costs of such
Case 7:21-cv-01574-VB Document 37 Filed 03/29/21 Page 6 of 10

locating and return or destruction, including any reasonable database modification costs) and any
such document shall not thereafter, in any event, be used for any purpose, unless adjudicated not
to be privileged. Nothing in this Paragraph shall alter any attorney’s responsibilities under
applicable laws or codes of ethics when confronted with inadvertently produced privileged
information or documents.

15. All information subject to confidential treatment in accordance with the terms of
this Stipulation and Order that is filed with the Court, including any pleadings, motions or other
papers filed with the Court that includes Confidential Information or information designated
Confidential — Attorney’s Eyes Only, shall be filed under seal to the extent permitted by law
(including, without limitation, any applicable rules of the Court) and shall be kept under seal until
further order of the Court. To the extent that the Court requires any further act by the Parties as a
precondition to the filing of documents under seal (beyond the submission of this Stipulation and
Order Regarding Confidential Information), it shall be the obligation of the producing Party of the
documents to be filed with the Court to satisfy any such precondition. Where possible, only
confidential portions of the filings with the Court shall be filed under seal.

16. At the conclusion of the litigation, the Confidential Information or information
designated Confidential — Attorney’s Eyes Only and any copies thereof shall be promptly, (and
in no event no later than sixty (60) days after entry of final judgment no longer subject to further
appeal) returned to the producing Party or certified in writing as destroyed, except that the Parties’
respective counsel shall be permitted to retain their working files on the condition that such files
will remain confidential.

17. Executed Certifications of Confidentiality: at the conclusion of the litigation, each
Party, upon request, shall provide to all other Parties all signed certificates executed in the form
set forth in Exhibit A to the Order.

18. The foregoing is without prejudice to the right of any Party to apply to the Court
for any further Protective Order relating to Confidential Information or information designated
Confidential — Attorney’s Eyes Only; or to object to the production of documents or information;
or to apply to the Court for an order compelling production of documents or information; or for
modification of this Order. This Order may be enforced by any Party, and the Parties agree that

any violation of this Order may result in the imposition of sanctions by the Court.
Case 7:21-cv-01574-VB Document 37 Filed 03/29/21 Page 7 of 10

Dated: March 29, 2021

/s/ Brett D. Sherman
Sherman & Ticchio PLLC
60 E. 42nd Street, Suite
4600 New York, NY 10165
brett@st-legal.com
212.842.2428

Counsel for Plaintiff

/s/ Juliana S. Clay

JONES DAY

250 Vesey Street

New York, NY 10281
jclay@jonesday.com

(212) 326-7881

Counsel for Experian Information
Solutions, Inc.

/s/ Boris Brownstein

CLARK HILL PLC

830 Third Avenue Suite 200
New York, NY 10022
bbrownstein@ClarkHill.com
(609) 785-2923

Counsel for Equifax Information
Services LLC

/s/ Michael T. Edmund

Moss & Barnett, PA.

150 South Fifth Street,

Suite 1200

Minneapolis MN 55402
Michael.Etmund@lawmoss.com
(612) 877-5000

Counsel for Genesis FS Card
Services, Inc.
Case 7:21-cv-01574-VB Document 37 Filed 03/29/21 Page 8 of 10

/s/ Camille R. Nicodemus

Schuckit & Associates, P.C.

4545 Northwestern Drive
Zionsville, IN 46077
cnicodemus@schuckitlaw.com
(317) 363-2400

Counsel for Defendant Trans Union,

 

LLC
SO ORDERED.
Vincent L. Briccetti March 29, 2021

United States District Judge White Plains, NY
Case 7:21-cv-01574-VB Document 37 Filed 03/29/21 Page 9 of 10

EXHIBIT A DECLARATION OF COMPLIANCE

1, , declare as follows:

1. My address is

 

2. My present employer is

 

 

 

3. My present occupation or job description is

4 [have received a copy of the Stipulated Protective Order entered in this action
on ,20-

5. [have carefully read and understand the provisions of this Stipulated

Protective Order.

6. I will comply with all provisions of this Stipulated Protective Order.

7. I will hold in confidence, and will not disclose to anyone not qualified under
the Stipulated Protective Order, any information, documents or other materials produced
subject to this Stipulated Protective Order.

8. I will use such information, documents or other materials produced subject to this
Stipulated Protective Order only for purposes of this present action.

9, Upon termination of this action, or upon request, I will return and deliver all
information, documents or other materials produced subject to this Stipulated Protective Order,
and all documents or things which I have prepared relating to the information, documents or
other materials that are subject to the Stipulated Protective Order, to my counsel in this action,
or to counsel for the Party by whom I am employed or retained or from whom I received the

documents.
Case 7:21-cv-01574-VB Document 37 Filed 03/29/21 Page 10 of 10

10. Thereby submit to the jurisdiction of this Court for the purposes of

enforcing the Stipulated Protective Order in this action.

I declare under penalty of perjury under the laws of the United States that the

following is true and correct.

Executed this day of. ,20_ at

 

QUALIFIED PERSON
